Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 11, 1979. The claimant has been disqualified from benefits upon the ground that his minimal job seeking efforts demonstrate unavailability for employment. Upon this appeal, he has attached to his brief an alleged list of potential employers that he contacted for the period of June 20, 1978 through September 6, 1978. The Industrial Commissioner, upon this appeal, simply asserts that the matter should be remitted to the board for specific consideration of these listed efforts. The record discloses-no effort by the claimant to submit his list to the local office or at the hearing held on Septempter 8, 1978. There appears no reason for a remittal for further consideration of these job efforts, and they have been improperly submitted as an attachment to the claimant’s brief upon this appeal. The contention of the Industrial Commissioner is rejected. (Cf. Matter of Piro [Ross], 76 AD2d 940). Upon the merits, the record contains a written statement by the claimant that, as of July 21, 1978, he had only sought work as a "teacher” by asking friends "if they had work for the summer”. His testimony at the hearing held on September 8, 1978, revealed only minimal employment efforts. The claimant made no attempt in the record to present his contention that in fact he had done all that could be expected to find employment. The decision is supported by substantial evidence. Decision affirmed, without costs. Greenblott, J. P., Main, Mikoll, Casey and Herlihy, JJ., concur.